Citation Nr: 0616009	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-11 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
coronary artery disease, to include as secondary to 
polychlorinated biphenyl (PCB) exposure.  

2.  Entitlement to service connection for renal cell 
carcinoma, to include as secondary to polychlorinated 
biphenyl exposure.  

3.  Entitlement to service connection for allergic reactions, 
to include as secondary to polychlorinated biphenyl exposure.  

4.  Entitlement to service connection for a chronic 
disability manifested by infected lymph nodes, to include as 
secondary to polychlorinated biphenyl exposure.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1960 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in April 2006, and the certified 
transcript is of record.  During the hearing, the veteran 
submitted evidence not previously reviewed by the agency of 
original jurisdiction (AOJ), but he waived initial AOJ 
consideration of the evidence.  

The issues of entitlement to service connection for coronary 
artery disease and renal carcinoma are addressed in the 
REMAND portio of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a disability associated with 
allergic reactions.

3.  The veteran does not have a disability associated with 
infected lymph nodes.



CONCLUSIONS OF LAW

1.  Allergic reactions were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  Infected lymph nodes were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in November 2002, VA notified the veteran 
of the information and evidence needed to demonstrate 
entitlement to service connection.  In his January 2003 
notice of disagreement, the veteran indicated that he did not 
receive the letter.
In letters dated in June 2003 and December 2004, VA again 
notified the veteran of the information and evidence needed 
to demonstrate entitlement to service connection, including 
what part of that evidence the veteran was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information related to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  The letters did not 
notify the veteran of the information and evidence needed to 
demonstrate the degree of disability or the effective date of 
an award; however, the Board finds that the lack of notice is 
not prejudicial because service connection for allergic 
reactions and lymph node infections are denied in this 
decision, and VA will not assign a rating or effective date 
for those disabilities.  Thus, the Board finds that the 
veteran was effectively notified of the information and 
evidence necessary to substantiate and complete his claims.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the veteran alleges that 
he did not receive VCAA notice provided prior to the December 
2002 AOJ decision on appeal; however, the RO provided notice 
in June 2003 and December 2004 and reconsidered the claims in 
March 2004 and October 2005.  In Pelegrini, the Court stated 
that its decision did not void or nullify AOJ actions or 
decisions in which VCAA notice was not provided prior to the 
AOJ decision, but merely required that appellants receive 
VCAA-content-complying notice.  In this case, the Board finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording him an opportunity to testify before an RO hearing 
officer and/or the Board.  All known and available records 
relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  

A medical examination is not necessary because the competent 
lay and medical evidence does not establish that the veteran 
suffered the claimed disability in service or that he 
currently has disability due to allergic reactions or 
infected lymph nodes associated with service.  See 38 C.F.R. 
§ 3.159(c)(4).  Without such evidence, the Board must 
conclude that no additional development is required based on 
the facts of this case, to include a medical examination 
and/or opinion.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003). 

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  For VA compensation 
purposes, disability is defined as a disease, injury, or 
other physical or mental defect.  See 38 U.S.C.A. § 1701(1); 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  Disabilities 
are primarily marked by a resultant industrial impairment; 
compensation is intended to reflect the impairment in earning 
capacity resulting from a disability.  See 38 C.F.R. § 3.321.  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Allergic Reactions

The veteran alleges that, after his discharge from service, 
he was hospitalized for suspected allergic reactions on two 
separate occasions.  He states that he experienced comparable 
reactions every four or five years, manifested by fluctuating 
blood pressure, low temperature, and syncope.  He denies 
experiencing comparable symptoms since approximately 1996.  

The veteran stated that his second hospitalization for an 
allergic reaction was in Dearborn County Hospital.  He avers 
that physicians could not identify the triggering allergy but 
provided him a bee sting kit for emergency use.  In November 
2004, Dearborn County Hospital indicated that there were no 
medical records of file for the veteran from November 1980 to 
2004.

In February 1984, John B. Flege, Jr., M.D. noted that the 
veteran had a history of two hospitalizations for hives and 
mild respiratory symptoms related to allergies.  Dr. Flege 
noted allergy workups that revealed multiple sensitivities to 
dusts, feathers, and certain foods.  

There is no evidence that the veteran experiences any 
physical or industrial impairment attributable to allergies 
or allergic reactions.  There is no evidence of treatment for 
an allergic reaction subsequent to 1984, and the veteran 
denies experiencing comparable symptoms since approximately 
1996.  Because there is no evidence that the veteran 
experiences any disability associated with allergic 
reactions, service connection is denied.

Infected Lymph Nodes

The veteran alleges that lymph node infections are caused by 
in-service exposure to asbestos and polychlorinated 
biphenyls.  In October 2002, a VA physician noted a right 
cervical mass.  Physicians performed a CT scan in October 
2002 to rule out malignancies, and the scan revealed no 
masses or lymphadenopathy within the neck.  The veteran 
alleges that he continues to notice an abnormal lump at the 
site. 

There is no evidence that the veteran experiences a 
disability associated with infected lymph nodes.  There is no 
medical evidence of abnormal inflammation or infection.  
Although the veteran alleges that he has noted a cervical 
mass since 2002, physicians found no medical evidence of an 
abnormality, and the veteran has not noted any disabling 
effects of the mass.  Because there is no evidence of any 
impairment caused by abnormal or infected lymph nodes, 
service connection for infected lymph nodes is denied.  


ORDER

Service connection for allergic reactions is denied.

Service connection for infected lymph nodes is denied.


REMAND

The veteran has a history of coronary artery disease 
beginning in approximately 1980, with triple bypass grafts in 
1984 and 1997.  The veteran also has a history of kidney 
disease and kidney stones, and in April 2002, VA physicians 
excised a renal cell carcinoma and performed a nephrectomy of 
the veteran's left kidney.

The veteran argues that he developed heart and kidney 
conditions as a result of exposure to polychlorinated 
biphenyls (PCB) during service.  The veteran's personnel 
records reference the veteran's service as a radioman and 
typewriter repairman, which included responsibility for the 
maintenance of communications equipment.  He avers that he 
was exposed to PCBs when he repaired transformers and 
transmitters and received containers of PCB liquid to mix 
with oil as a fire retardant.  He submitted treatise evidence 
indicating that PCB exposure may cause kidney damage or, in 
the case of systemic intoxication, side effects that affect 
an individual's entire bodily system.  The veteran states 
that physicians identified PCB exposure as a potential cause 
of the veteran's health problems.

The veteran alternatively alleges that his health conditions 
are related to in-service asbestos exposure.  He asserts that 
he was exposed to asbestos aboard Navy ships and during his 
work as a typewriter and electrical repairman.  During a 
December 2002 examination, James P. Krainson, M.D. noted the 
veteran's description of significant asbestos exposure, found 
evidence of lung disease consistent with asbestos exposure, 
and observed that asbestos exposure increases the risk of 
kidney cancer.   During a May 2005 VA examination, the 
examiner stated that VA manuals note minimal asbestos 
exposure for those in positions comparable to the veteran's.  

The VCAA requires VA to order a medical examination of the 
veteran if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but otherwise indicates that the veteran has a 
disability or recurrent symptoms of a disability that may be 
associated with an in-service injury or disease.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Evidence of 
record includes medical evidence of a history of heart and 
kidney problems; however, further development is required to 
determine whether those medical problems are related to the 
veteran's period of service.

In letters dated in June 2003 and December 2004, VA notified 
the veteran of the information and evidence needed to 
demonstrate entitlement to service connection.  Neither 
letter notified the veteran of the information and evidence 
needed to demonstrate the degree of disability or the 
effective date of an award, consistent with Dingess/Hartman.  
19 Vet. App. at 486.

Therefore, this matter is remanded for the following action:

1.  Provide corrective VCAA notice that 
includes an explanation of the information 
or evidence needed to establish the degree 
of disability and the effective date for 
the claims on appeal.

2.  Schedule the veteran for an 
examination to assess the nature and 
severity of his heart and kidney 
conditions.  The claims file must be made 
available to and reviewed by the examiner.  
The examiner should state whether it is at 
least as likely as not that the veteran's 
kidney and heart conditions were incurred 
in or aggravated by service.  The examiner 
should specifically state whether it is at 
least as likely as not that the veteran's 
conditions began as a result of exposure 
to asbestos or polychlorinated biphenyls 
(PCB) during service.  The report of 
examination should include a complete 
rationale for all opinions expressed. 

3.  When the additional development is 
complete, review the case on the basis of 
the additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


